



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bhagwandat, 2019 ONCA 589

DATE: 20190710

DOCKET: C66598

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Laila Bhagwandat

Appellant

Laila Bhagwandat, self-represented

Nathan Gorham, duty counsel

Michael Fawcett, for the respondent

Heard: July 8, 2019

On appeal from the conviction entered on January 11, 2019
    and the sentence imposed on February 8, 2019 by Justice K.E.M. Moore of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to set aside a guilty plea on three counts. There
    was no plea enquiry conducted. The facts were not read in. The police synopsis
    was filed as an exhibit with defence counsel advising the court that the
    synopsis had been reviewed with the appellant and that she indicated  that
    you can rely on those facts. When the matter returned for sentencing, the PSR
    revealed that the appellant did not accept the facts and disputed her guilt. The
    PSR also made clear that the appellant suffered from a form of mental disorder,
    a fact acknowledged here and below.

[2]

At sentencing, the sentencing judge was alive to the difficulties raised
    by the PSR. She asked the appellant if she acknowledged the facts set out in
    the synopsis and the appellant responded that she did. The sentencing judge
    then asked the appellant if she accepted responsibility and she responded that
    she did.

[3]

The difficulty, however, is that because of the way the plea unfolded,
    it is not clear what the appellant was accepting responsibility for. There had
    been no plea enquiry and there were mental health issues at play. Indeed, it
    appears that the sentencing judge expressed reservation as to the appellants
    acceptance of responsibility. In her reasons she said I was going to say you
    accepted responsibility, but I am still not satisfied that you have in fact,
    although you have said the words today.

[4]

In light of these circumstances, we are satisfied that the plea was not
    unequivocal. As a result, we set aside the conviction and order a new trial.


